significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan l se tep ra as in re request_for_ruling on behalf of company ein plan a plan b planc plan d - bankruptcy court dear provide notices to participants of that are reflected in sec_3_3 of the pbgc settlement this letter constitutes notice that with respect to the above-named plan a your request for rulings that the plan amendments described below are reasonable and provide for de_minimis increases in plan liabilities of plan a within the meaning of sec_401 of the internal_revenue_code code and section i of the employee_retirement_income_security_act_of_1974 erisa has been approved this letter is conditioned on performance of certain actions by agreement approved by the bankruptcy and district court's on date including the requirement that projected distributions purchase annuities with respect thereto and file a post- distribution certification for plan a with the pbgc no later than date background according to the facts as stated plan a was the continuing plan when a plan maintained by a subsidiary of the company was merged into a plan maintained by the company in and the continuing plan was renamed as plan a obligations under the pbgc settlement agreement are further described in the letter of date attached hereto benefit accruals and participation under plan a were frozen on as of there were approximately big_number participants with accrued_benefits under plan a the company filed a voluntary petition for relief under chapter of title of the code bankruptcy code in the bankruptcy court in the company petitioned the in a motion motion filed in bankruptcy court for authorization to contribute a stated amount to the four above-named plans of the company pension plans on the terms and conditions and subject_to the limitations set forth in the motion purchase commercial annuities to provide for the future payment of benefits under the pension plans amend the pension plans as necessary or desirable to facilitate the funding and standard termination of the pension plans and to comply with applicable law seek supplemental relief from the court in the event of an adverse determination as to the tax-qualified status of plan a and in their discretion to amend the pension plans to accelerate the vesting of benefits the bankruptcy court granted the in an order order dated company's motion with certain requirements the order authorized the debtors to make contributions to the pension plans in an aggregate amount not more than a stated amount provided that the debtors would not be obligated to contribute all of any portion of such amount to the pension plans prior to receipt of a favorable determination by the internal_revenue_service service that the pension plans are tax-qualified as of the date of their termination the debtors were authorized to amend the pension plans as necessary or desirable to facilitate the termination of the pension plans and to comply with applicable law provided that such amendment did not increase liabilities above stated amounts without the creditors’ committee’s consent the court authorized the debtors in their discretion and upon consultation with the creditors’ committee to amend the pension plans to provide for the full vesting of accrued_benefits under the pension plans provided that the adoption of any such amendment would not become effective until the debtors have received a favorable determination from the secretary_of_the_treasury that the amendment complies with section -401 a of the code additionally the court authorized the debtors to execute deliver implement and fully perform any and all obligations instruments documents and papers and to take any and all actions reasonably necessary or appropriate to complete the standard termination of the pension plans in accordance with the order as the termination_date for plan a plan a provides that participants vest in their accrued_benefits on the date that is five years following the commencement the company's board_of directors adopted a resolution establishing of participation in the plan the company executed the fourth_amendment to plan aon section of plan a is amended to provide that subject_to a favorable determination by the secretary_of_the_treasury following the termination of plan shall be a all participants who were active employees as of fully vested in their interests under plan a which provided that effective the company has stated that because of the continuing decline in the debtor's workforce and future planned reductions in force the debtors believe it is to provide immediate vesting of reasonable and appropriate to amend plan a benefits for plan participants so that such reductions do not create the perverse incentive of reducing the debtors’ plan funding costs solely at the expense of its remaining workforce the company's board_of directors has voted to establish a plan termination_date of who are actively employed will be fully vested in their pian benefits the proposed amendment merely ensures that those plan participants who are discharged during the period beginning on the date the motion was filed and ending on the date of plan termination are similarly vested in their plan benefits _ as of such date all plan participants accordingly the company requests that the service rule that the proposed amendment is reasonable and the proposed amendment provides for only a de_minimis increase in benefit liabilities under plan a in accordance with code sec_401 and erisa i _ - applicable law and analysis sec_401 of the code provides that a plan is not a qualified_plan if an amendment is adopted while the employer is a debtor in a case under title code or similar federal or state law and such amendment increases liabilities of the plan by reason of i any increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization sec_401 of the code provides that sec_401 will not apply to any plan amendment if i the plan were such amendment to take effect would have a funded_current_liability_percentage of percent or more or ii the secretary determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor - section i of erisa prohibits a plan amendment that increases the liabilities of a plan maintained by an employer that is a debtor under title of the code section i of erisa provides an exception to section i if the secretary_of_the_treasury determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor because of the full funding of the plan upon plan termination all then active employees will become fully vested in their accrued_benefits the amendment ensures that the approximately fifty-five plan a participants who were discharged during the period between the filing of the motion will be fully vested as well although they would be fully vested if their benefits were funded upon plan termination under existing law and plan terms the company estimates that the cost associated with the acceleration of vesting for the foregoing participants will increase the total accrued liabilities of plan a by and the unfunded liabilities by there is no increase in the minimum_funding requirement as a result of the acceleration of vesting thus the proposed amendment provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor and the date of termination ruling if plan a is funded in the manner proposed in the motion and approved in the order described above so that all accrued_benefits are fully funded upon plan termination including the cost of implementing the proposed amendment the proposed amendment is reasonable and the proposed amendment provides for only a de_minimis increase in benefit liabilities under plan a in accordance with code sec_401 and erisa i this ruling considers only the application of code sec_401 and erisa section i to the amendment described in your request and does not consider any other issues that may arise in connection with plan a or the proposed amendment this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent ruling - a copy of this letter is being furnished to your authorized represen tatives pursuant to a power_of_attorney form on file copies of this letter are also being sent to the manager employee_plans classification in _ and the manager employee_plans compliance unit in if you have any questions on this ruling letter please contact’ sincerely a t yollnr f- ra james e holland jr manager employee_plans technical
